THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                             *
PHYSICIANS FOR HUMAN RIGHTS,
                                             *
     Plaintiff,
                                             *            Civil Action No.: RDB-08-273
       v.
                                             *
U.S. DEPARTMENT OF DEFENSE, et al.,
                                             *

     Defendants.                             *

*     *       *        *      *       *      *       *      *       *       *      *       *

                                           ORDER

     For the reasons stated in the foregoing Memorandum Opinion, IT IS this 30th day of

December, 2009, HEREBY ORDERED that:

     1. Defendants’ Motion for Summary Judgment (Paper No. 15) is GRANTED and

          Plaintiff’s Cross Motion for Summary Judgment (Paper No. 16) is DENIED with

          respect to the adequacy of the search conducted by each Defendant, except with

          respect to the search conducted by CENTCOM;

     2. Defendants’ motion is DENIED and Plaintiff’s cross-motion is GRANTED with

          respect to the adequacy of the search conducted by CENTCOM;

             a. Not later than April 1, 2010, CENTCOM shall: (i) conduct a new search for

                  responsive documents generated from November 1, 2001, until the start date

                  of its new search; (ii) produce all responsive and non-exempt information

                  obtained in this new search; and (iii) submit a renewed motion for summary

                  judgment and any supporting affidavits on this issue. Plaintiff’s opposition

                  thereto and cross-motion for summary judgment, if any, shall be filed by not
          later than April 30, 2010. Defendants’ opposition to Plaintiff’s cross-motion,

          if any, and reply in support of its motion for summary judgment shall be filed

          by not later than May 21, 2010. Plaintiff’s reply in support of its cross-motion

          for summary judgment, if any, shall be filed by not later than June 11, 2010.

3. Defendants’ motion is GRANTED and Plaintiff’s cross-motion is DENIED with

   respect to the withholdings claimed by each Defendant, except with respect to the

   withholdings claimed by the Joint Staff and the DIA;

4. A ruling is DEFERRED with respect to the withholdings claimed by the Joint Staff

   and the DIA;

       a. Not later than February 1, 2010, the Joint Staff and the DIA shall submit the

          un-redacted copies of their responsive documents to this Court for in camera

          review;

5. Copies of this Order and the foregoing Memorandum Opinion shall be transmitted to

   counsel of record.



                                            /s/_______________________
                                            Richard D. Bennett
                                            United States District Judge